DENY; and Opinion Filed this 22 day of February, 2013.




                                        S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00198-CV

 IN RE WILLIAM A. BOOTHE, M.D. AND WENDY J. BOOTHE, Relators

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                             Trial Court Cause No. 12-03467-E

                                          OPINION
                          Before Justices Bridges, Murphy and Lewis
                                   Opinion by Justice Lewis
       Relators contend the trial judge erred in dissolving a writ of garnishment. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relators have not shown they are entitled to the relief requested.   See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relators’ petition for writ of mandamus and emergency

motion to stay.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE


       130198F.P05